Citation Nr: 0120178	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 22, 1997, 
for an award of service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Felix J. De Guilio, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and daughter


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
October 1945.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted entitlement to 
service connection for the cause of the veteran's death.  The 
appellant 


FINDING OF FACT

The appellant first filed a claim for service connection for 
the cause of the veteran's death on July 22, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 22, 1997, for an award of service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts with respect to the issue on appeal 
have been properly developed and that no useful purpose would 
be served by remanding this matter with directions to provide 
further assistance to the appellant.  The appellant has been 
notified of the applicable laws and regulations and the 
reasons for the effective date assigned.  She has been 
afforded, and has availed herself of, the opportunity to 
present testimony before and an RO hearing officer and the 
undersigned Board Member.  There is no further duty to notify 
her of what is necessary for establishing her claim, nor is 
there any indication that there is any pertinent outstanding 
evidence in existence that is needed to fairly resolve the 
claim on appeal.  Thus, the claim is ready to be considered 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(a) (2000).  The effective date of an award of 
service connected death benefits is the first day of the 
month in which the veteran's death occurred if a claim is 
received within 1 year after the date of death; otherwise, 
the date of receipt of the claim.  38 C.F.R. § 3.400(c)(2).  

The record indicates that the veteran died on October [redacted], 
1965.  On October 6, 1965, the appellant filed an application 
for VA benefits (VA Form 21-534 - Application for Dependency 
and Indemnity Compensation or Death Pension by Widow or 
Child).  Question number 11B on the application form asked 
whether she was claiming that the cause of death was due to 
service, and it was answered in the negative by placing two 
X's in the "NO" block.  An award letter dated in November 
1965 indicates that she was awarded VA pension benefits 
effective from October 1, 1965. 

On July 22, 1997, the appellant submitted a letter asking 
that her claim for death benefits be "reopened."  She then 
asked whether any records from the hospitals in England were 
found, which would verify that the hepatitis, which caused 
the veteran's death, was contracted in service.  The RO 
construed the appellant's request as a claim for service 
connection for the cause of the veteran's death.  Based 
primarily upon a review of the veteran's service medical 
records, and death certificate, the RO initially denied the 
claim as not well grounded.  However, after review of 
additional evidence (to include the testimony of the 
appellant and a college professor and former Air Force nurse 
provided during a June 14, 1999 RO hearing; statements from a 
private physician statement dated in February 1963 and July 
1999; duplicate copies of selected service medical records, 
to include the veteran's immunization record; a copy of 
recent article on yellow fever vaccine associated hepatitis 
in World War II veterans; and the September 1999 medical 
opinion of a VA physician), the RO, in a November 1999 rating 
decision, granted service connection for the cause of the 
veteran's death.  

The Board notes that the November 1999 rating decision does 
not specifically indicate that the effective date of the 
grant of service connection is July 22, 1997; however, the 
statement of the case, dated in December 1999, indicates that 
benefits were awarded based on the date of the receipt of the 
claim.  In addition, the letter notifying the appellant of 
the November 1999 rating decision, which is also dated in 
November 1999, indicates that monetary benefits were 
commenced effective August 1, 1997; this would be the correct 
date for the commencement of monetary payments when a claim 
is received and service connection is established effective 
from July 1997.  See 38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (2000).

While the appellant seeks an effective date earlier than July 
22, 1997, for the grant of service connection for the cause 
of the veteran's death, the record indicates that this was 
the first time that a claim for service connection for the 
cause of the veteran's death was filed; there is no earlier 
claim for that benefit of record.  Under these circumstances, 
the applicable laws and regulations mandate that the 
effective date of the award may not be earlier than the date 
of claim, which is July 22, 1997.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(c)(2).   

In support of her claim for an earlier effective date, the 
appellant asserts that the veteran filed a claim for service 
connection for his liver disease in 1959, but that his claim 
was denied.  She asserts that at that time, VA advised them 
(appellant and veteran) that any service records that may 
have substantiated the veteran's claim had been destroyed in 
a bombing raid over London.  She also asserts that her 1965 
application for benefits was typed by an intake worker at the 
Pittsburgh RO, who advised her that since the veteran's claim 
for service connection had been denied, the appellant could 
not claim that the veteran's cause of death was due to 
service.  The RO employee reportedly completed the 
application and the appellant then signed it.  She contends 
that she was not then permitted to apply for service 
connection for the cause of the veteran's death.  

As to any of the appellant's suggestions that the veteran was 
entitled to service connection for hepatitis during his 
lifetime (e.g., on the basis of the 1959 claim or a February 
1963 claim that was never adjudicated), the Board emphasizes 
that that fact, even if true, has no bearing whatsoever on 
the assigned effective date for the appellant's award of 
death benefits based upon an award of service connection for 
the cause of the veteran's death.  Moreover, even assuming, 
without deciding, that the appellant's assertions and 
contentions pertaining to events transpiring after the 
veteran's death are true, she would still not be entitled to 
an earlier effective date under the law.  As indicated above, 
the claim pursuant to which service connection for the cause 
of the veteran's death ultimately was granted filed on July 
22, 1997, many years after the veteran's death; hence 
(regardless of whether such claim is considered an original 
or reopened claim), July 22, 1997 is the earliest effective 
date that can, legally, be assigned.  The appellant's 
assertions appear to suggest a claim for equitable relief; 
the Board, however, is bound by the law in such matters and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The authority to award equitable relief 
under Section 503(a) is committed to the discretion of the 
Secretary.  McCay v. Brown, 9 Vet. App. 183, 189 (1996); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992).  

The appellant and her attorney also have asserted that the 
VA's "denial of benefits" in 1965 was clear and 
unmistakable error.  It is claimed that if the appellant had 
been provided with information that the veteran had probably 
been infected by contaminated yellow fever vaccine, as well 
as the veteran's service medical records, a fair and 
impartial individual would have found that the claim was 
well-founded.  That is, if the true facts had been available 
in 1965 or earlier, entitlement to service connection for the 
cause of the veteran's death would have been awarded.  The 
Board reiterates, however, that in 1965, there was neither a 
claim for, nor a rating denying, service connection for the 
cause of the veteran's death.  Regardless of what facts were 
known at that time and what records were then available, 
without a claim or a rating decision, there can be no clear 
and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105.  

For the foregoing reasons, the Board must conclude that the 
record presents no legal basis for assignment of an effective 
date earlier than July 22, 1997, for an award of service 
connection for the cause service connection for the cause of 
the veteran's death.  Hence, the criteria for assignment of 
an earlier effective date have not been met, and the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An effective date earlier than July 22, 1997, for an award of 
service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

